DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over OKA (U.S. Publication No. 2019/0016872, hereinafter OKA) in view of WO2019/050027 as evidenced by HAYAKAWA et al. (U.S. Publication No. 2004/0209080, hereinafter HAYAKAWA). 
To further advance the prosecution of this invention, SAKAMOTO et al. (U.S. Publication No. 2020/0255604, hereinafter SAKAMOTO), which an English equivalent of WO 2019/050027 will be used in the rejection. 
Regarding claims 1, 5, 7, and 8, OKA teaches an aqueous dispersion of an anti-tack agent for unvulcanized rubber containing components (A)-(C) and water, the component (B) includes metallic soap selected from the group consisting of zinc, magnesium, and aluminum and (C) surfactant [0016, 0018-0020, and 0050-0051, and 0055-0069]. The dispersion further comprises viscosity adjuvant including water-soluble polymers and natural water-soluble polymers. The water-soluble polymers include proteins, polyacrylic acid, sodium polyacrylate, polyacrylamide, polyvinyl alcohol, and etc. and the natural water-soluble polymers includes cellulose ethers. The viscosity adjuvant may be used alone or two or more thereof may be used in combination [0073] (which would read in component (A) and (A1). 
However, OKA does not teach an anti-sticking agent composition comprising (A2) non-ionic cellulose ether. 
In the same field of endeavor an anti-tack agent for unvulcanized rubber, SAKAMOTO teaches an anti-tack liquid comprises (component E)  water-soluble polymers including cellulose ethers, hydroxyalkyl methylcellulose. Examples of hydroxyalkyl methylcellulose include hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, hydroxybutyl methylcellulose, and the like. Two or more types of Component (E) may be used in combination [0099]. As evidenced by HAYAKAWA [0016], hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, hydroxybutyl methylcellulose are well-known nonionic cellulose ethers.
The use of component (E) provides superior anti-tack properties and superior solubility can be exhibited [0101].
Given OKA allows the incorporation of cellulose ethers in the anti-tack agent [0073], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the nonionic cellulose ethers of SAKAMOTO with the anti-agent of OKA for the benefit of obtaining superior anti-tack properties and superior solubility as taught in SAKAMOTO [0101].
Regarding claim 6, OKA teaches the aqueous dispersions of an anti-tack agent for unvulcanized rubber of the disclosure is adhered to the surface of the unvulcanized rubber [0082-0083].
Regarding claim 9, OKA teaches the aqueous dispersions of an anti-tack agent comprises metallic soap including zinc stearate, magnesium stearate, aluminum stearate [0051] (which reads on the claimed limitations of the present invention). 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record, OKA does not teach amounts of components (A)-(C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763